Exhibit 10.2
 
 
CONSULTING AGREEMENT
 


This Agreement (the “Agreement”) is entered into as of 2 November 2011 by and
between E-Waste Systems, Inc. (“EWSI”), and Fine Resource, Inc. (the
“Consultant”).
 
Whereas, EWSI is progressively expanding its business of electronics waste
recycling and related reverse logistics services, and
 
Whereas, Rick Fine, President of the Consultant, is highly experienced and well
connected with principals and trading partners in electronics in the USA and
around the world, and


Whereas, EWSI does not have the sufficient depth of personnel resources or the
experience needed to convert opportunities as rapidly and as completely as it
would like, and


Whereas, EWSI desires to retain the Consultant to provide executive consulting
services to EWSI to take advantage of the Consultant’s experience and to exploit
commercial opportunities, and the Consultant is willing to provide such
consulting services acting on behalf of EWSI.


Now therefore, in consideration of the mutual covenants and promises contained
herein, the parties hereto agree as follows:


1.   Engagement; Consultant Relationship; Duties; Title.  EWSI hereby engages
the Consultant, and the Consultant hereby agrees to render, consulting services
to EWSI in connection with the expansion of the business of EWSI as listed on
Schedule A. The Consultant shall report to the Chief Executive (the “CEO”) of
EWSI or to such other person as the CEO shall designate. The Consultant shall
devote a portion of his business time and efforts to the development and
expansion  of EWSI’s business, as shown on Schedule A. The Consultant shall use
reasonable efforts in such endeavors. The Consultant shall also perform the
services with a level of care, skill, and diligence that a prudent professional
acting in a like capacity and familiar with such matters would use, and shall
agree to abide by the rules of governance established by EWSI’s board of
directors, including but not limited to, the Code of Business Conduct and Ethics
and the Insider Trading Policies (copies of which are attached as Schedules B
and C).
 
 
 
 
 


 
- 1 -

--------------------------------------------------------------------------------

 




It is understood that having the credibility of a title of distinction may
enhance the Consultant’s success, and EWSI hereby allows Rick Fine of the
Consultant to use the title of Executive Consultant, Global Business Development
for the term of this engagement.  EWSI shall include reference to this role on
its website, in the ‘Team’ section, and shall provide an EWSI email address for
correspondence.
 
2.   Term and Termination. The term of this Agreement shall begin on the date
first signed and shall automatically renew for subsequent 1 year terms unless
otherwise terminated by either Party within 60 days of each twelve month
anniversary (the ‘Termination Date’); and thereafter until the third anniversary
of the date of this Agreement unless terminated by either party as described
herein (the “Term”). Prior to any Termination Date, EWSI may terminate this
agreement only for cause (defined as immoral, unethical, or illegal behavior by
Fine or the Consultant).  Should EWSI terminate this agreement other than for
cause, and subsequently concludes a transaction among those listed on Schedule
A, EWSI shall pay to Consultant any fees deriving from such transactions in
accordance with this Agreement.
 
Should the Consultant terminate this agreement other than due to a breach of
this Agreement by EWSI, Consultant shall forfeit any claims to compensation for
transactions completed by EWSI following the termination date, unless the fees
earned were earned for work completed by the Consultant prior to the termination
date.
 
Should Rick Fine leave the Consultant at any time prior to the Termination Date,
EWSI shall have the right to terminate the Agreement and to pay the Consultant
any fees earned to the date of his departure.
 
3.    Compensation. As initial compensation for services rendered by the
Consultant under this Agreement, EWSI shall issue 250,000 restricted shares of
EWSI’s common stock, which EWSI shall issue forthwith upon the signing of this
Agreement.  The shares shall be issued when requested by the Consultant, of
which 125,000 shall be issued directly to the Consultant’s partner Chris
Rahilly, and the balance as directed by the Consultant.  The common stock issued
shall be the same type of common stock as that issued to management. Upon
completion of any of the business development initiatives such as are listed on
Schedule A, EWSI shall pay the Consultant an incentive fee based on an agreed
percentage of the value of the successful implementation of the initiatives, as
further stipulated on Schedule A.
 
 
 
 


 
- 2 -

--------------------------------------------------------------------------------

 




The Consultant shall have the right to nominate any payments earned to be paid
either in cash, or restricted shares of common stock of EWSI at market price, or
a mix thereof.
 
The Consultant will also be eligible to participate in EWSI’s Incentive Stock
Option Plan, as adopted by its Board of Directors, and Consultant shall be
entitled to participate in a manner consistent with vice president level
executives of EWSI.
 
Unless otherwise required by law, all such compensation shall be payable without
deduction for national or local income taxes, social security or any other
amounts, which shall remain the responsibility of the Consultant.
 
4.    Expenses. The Consultant is in the business of trading in electronics and
therefore shall pay for his own expenses unless otherwise agreed or required by
EWSI.  For clarity, EWSI intends to pay for approved travel necessary to
conclude business development transactions on behalf of EWSI.
 
5.    Independent Contractor. The Consultant is an independent contractor
providing services to EWSI. The Consultant is not an agent of EWSI and shall
have no right to bind EWSI, except as expressly and duly authorized by
affirmative action of the CEO or board of directors. EWSI, as appropriate, will
report all payments to be made hereunder on Forms 1099 (or their equivalent in a
different country) as payments to the Consultant for independent contracting
services. The Consultant shall not be entitled to participate in any employee
benefits plans or programs of EWSI. EWSI shall not carry worker’s compensation
insurance to cover the Consultant. EWSI shall not pay any contributions to
Social Security, unemployment insurance, federal or state withholding taxes, or
their equivalent in another country, nor provide any other contributions or
benefits that might be expected in an employer-employee relationship.
 
6.    No Assignment. Unless otherwise agreed with EWSI, the Consultant cannot
subcontract his duties or cause any other person or entity to perform his
services. The Consultant shall therefore not voluntarily or by operation of law
assign or otherwise transfer the obligations incurred on his part pursuant to
the terms of this Agreement without the prior written consent of EWSI. Any
attempted assignment or transfer by Consultant of his obligations without such
consent shall be wholly void.
 
 
 
 
 


 
- 3 -

--------------------------------------------------------------------------------

 




7.    Payment of Fees. Consultant may instruct EWSI, in writing, to make
payments earned under this Agreement to any other company or individual as full
and absolute settlement of such fees so long as doing so conforms with
appropriate statutes, including without limitation US or international tax law,
the Patriot Act or other such legislation, and SEC regulations.
 
8.    Confidentiality, Non-Competition and Non-Circumvention.  During the term
of this Agreement and for a period of two (2) years after, EWSI and Consultant
agree that neither of them, nor any affiliate of them, directly or indirectly,
or in any other capacity, will (i) in any manner influence any person who is an
employee of the other Party to leave such service or hire any such person,
(ii) contact or solicit any Person that is or at any time within the one year
period immediately prior to the date of this Agreement was a customer of EWSI or
Consultant for the purpose of providing products, services or business
competitive with that provided by the other PARTY, or provide any such products,
services or business to any such Person, (iii) request or advise any suppliers,
customers or accounts of the other Party to withdraw, curtail or cancel any
business that is placed with the other Party, (iv) use or disclose, or cause to
be used or disclosed, any secret, confidential or proprietary information of
either Party, which is stipulated by either Party as confidential, regardless of
the fact that EWSI and/or Consultant or any EWSI Affiliate may have participated
in the development of that information, or (v) make any disparaging remarks
about the other Party, their employees or officers, or their services, practices
or conduct.
 
9.    Contracts or Other Agreements with Current or Former Employer or Business.
The Consultant hereby represents and warrants that he is not subject to any
agreement with respect to which the Consultant’s engagement by EWSI would be a
breach.
 
10.    Modification of Agreement. This Agreement may be modified by the parties
hereto only by a written supplemental agreement executed by both parties.
 
11.    Notice. All notices and other communications required or permitted under
this Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted.
 
 
 
 


 
- 4 -

--------------------------------------------------------------------------------

 




All notices and other communications under this Agreement shall be given to the
parties hereto at the following addresses:


If to EWSI:
Susan Johnson, Secretary-Treasurer
101 First Street #493
Los Altos, CA USA 94022


Attn:
If to Consultant:
Rick Fine
P.O Box 1436
Daphne, Alabama USA  36526


or to such other address as the parties hereto may specify, in writing, from
time to time.


12.    Waiver of Breach. The waiver by either party of any breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.


13.    Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes any
prior written or oral arrangements with respect to the Consultant’s engagement
by EWSI.


14.    Successors, Binding Agreement. Subject to the restrictions on assignment
contained herein, this Agreement shall inure to the benefit of and be
enforceable by EWSI’s successors and assigns.


15.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


16.    Survival of Obligations. The duties and obligations contained in
Paragraphs 6, 12, 13, 15 and 17 shall survive the expiration or termination of
this Agreement.
 
 


 
- 5 -

--------------------------------------------------------------------------------

 




17.    Multiple Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same Agreement.
 
18.    Tax Withholding; Indemnification. By reason of Consultant’s relationship
with EWSI as an independent contractor, all sums required to be paid by EWSI to
Consultant shall be paid in full, without reduction for any withholding taxes,
employers’ taxes, social security taxes, payments or contributions, and similar
employer withholdings, deductions and payments. Consultant acknowledges and
agrees that Consultant shall be solely responsible for making all such filings
and payments and shall indemnify and hold harmless EWSI for any liability,
claim, expense or other cost incurred by EWSI arising out of or related to the
obligations of Consultant pursuant to this Paragraph 16.
 
19.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada.
 
20.   Dispute Resolution. Any dispute arising out of or in connection with this
Agreement, including, but not limited to, any question regarding its existence,
validity, or termination, the Parties agree to submit to and be bound by the
decision of a sole arbitrator who is qualified by the American Arbitration
Association. Should the Parties be unable to agree upon a single arbitrator,
then each shall select an arbitrator and these two arbitrators shall select a
mutually agreed upon third arbitrator.
 
21.    Headings. The headings of the Paragraphs of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.


 
 
 
[Signature Page Follows]
 
 
 


 
- 6 -

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have executed, or cause their duly
assigned agent to execute, this Agreement as of the date first set forth above.
 


For E-Waste Systems,
Inc.                                                                                                  Fine
Resource, Inc.
 


 
/s/ Martin
Nielson                                                                                                                /s/
Rick Fine                                                      
     Martin Nielson,
CEO                                                                                                            Rick
Fine, President
 
 
 
 
 
 
 
 
 


 
- 7 -

--------------------------------------------------------------------------------

 


 
Schedule A


Initial List of Business Development Initiatives of the Consultant








1.    Acquisition of companies already in operation in the industry


Incentive Fee payable:  For any company introduced to EWSI by the Consultant and
subsequently acquired by EWSI, the higher of $50,000 or 2.0% of the sales
revenue as determined by EWSI’s auditors, for the twelve months immediately
preceding the closing of the transaction. To justify the fee, EWSI expects
Consultant to play a significant role in bringing the deal to a term
sheet.  Upon signing of a detailed Letter of Intent for any such target, EWSI
will issue a block of common stock as a progress payment, equal to 10% of the
fee to be earned.  Upon sourcing of any target company, Consultant shall obtain
confirmation from EWSI’s CEO or CFO that such target is ‘registered’ to the
Consultant and qualifies for full consideration above.


2.    New Contracts of business for services to be rendered by EWSI
 
Incentive Fee payable:  2% of the first year value of the contract, based on
gross revenues of e-scrap and usable electronics resold, as determined by EWSI’s
auditors.  Upon obtaining cumulative contracts totaling at least 6,000 metric
tones of e-waste within a 200 mile radius such that EWSI can commission an
e-waste recycling plant to serve that tonnage, a bonus of 100,000 shares of EWSI
common stock will be issued.  If an alternative agreement, such as a tolling
contract is entered into, the Parties will negotiate a reasonable form of
consideration in keeping with these principles.


3.    Hiring of key executives introduced to EWSI by the Consultant


Incentive Fee payable:  $15,000 for any senior executive (director or vice
president), and $5,000 for any other management employee hired by EWSI.


4.     Right of First Refusal


EWSI grants to the Consultant the exclusive Right of First Refusal  to purchase
output materials originating from companies EWSI acquires (or in the case of new
processing plants installed:  see 3 above) (a ‘Target Company’) as a result of
an introduction to EWSI by Consultant. This right commences at the time that any
Target Company signs a Definitive Agreement with EWSI, and continues for a
three-year term after such deal is legally closed.  This Right of First Refusal
requires that the Consultant be able to, if necessary and at the principle
discretion of the executives of the Target Company, at least match the price and
processing requirements for the output stream of materials as defined by the
Target Company.
 
 
 

 


 
A - 1

--------------------------------------------------------------------------------

 

